Citation Nr: 1726563	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-47 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DMII), to include as due to exposure to designated herbicide agents.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  He was awarded the Vietnam Service Medal with one star.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that decline to reopen a claim for service connection for DMII and denied service connection for bilateral hearing loss and tinnitus.  

In March 2015, the Veteran presented sworn testimony during a video-conference hearing.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  In May 2017, the Veteran was offered the opportunity for another Board hearing, but he declined in writing later the same month. 

In August 2015, the Board reopened the claim for service connection for DMII and remanded all claims for further development.  Subsequent to development pursuant to the remand, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, these issues are no longer on appeal.


FINDINGS OF FACT

1.  The Veteran was not directly exposed and is not presumed to have been exposed to designated herbicide agents during active service including service aboard the USS Sacramento in the contiguous waters of Vietnam theater of operations

2.  The Veteran's DMII first manifested greater than one year after active service and is not caused or aggravated by any aspect of service.


CONCLUSION OF LAW

The criteria for service connection for DMII are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's case in August 2015 for additional development.  The Board directed the RO to obtain records and seek verification as to the location of the USS Sacramento from April 1969 to December 1970.  The Board also directed the RO to refer the appeal to the Director of Compensation to determine whether the ship sailed in the inland waterways of the Republic of Vietnam from April 1969 to December 1970.  Further, the RO was directed to obtain the Veteran's VA treatment records since 2012 and associate them with the electronic claims file.  

The RO has obtained all of the requested records and referred the appeal to the Director of Compensation for the reasons stated in above.  In addition the Veteran's VA treatment records since 2012 have been obtained and associated with the electronic claims file.  Therefore, the Board finds substantial compliance with its prior remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a September 2009 letter. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

As discussed below, medical evidence of the Veteran's diseases were submitted and identified with the claims file before the RO adjudicated the issues of entitlement to service connection.  That the Veteran has a DMII disability is shown in the records and is not in dispute.  The dispositive issue is whether there is an injury, event or onset of disability in service.  As the Board finds that none is shown in the records, a VA examination or medical opinion is not necessary to decide the Veteran's Claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2014); 
38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders and diseases diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  DMII is a disease for which the presumption and continuity of symptoms applies.

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases associated with herbicide exposure for purposes of the presumption include DMII. 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309 (2016).

IV.  Factual Background and Analysis

The Veteran seeks service connection for DMII, to include as due to exposure to designated herbicide agents.  Specifically, the Veteran contends that his current DMII is due to exposure to these agents while serving as a seaman aboard USS Sacramento (AOE-1) while deployed to the Vietnam theater of operations from June 1969 to August 1969 and from March 1970 to August 1970.  

Service treatment records (STRs) are silent as to any manifestations or diagnosis of DSMII, and his separation examination did not indicate any such disability.  Specifically, the Veteran's VA treatment records indicated that he was first diagnosed with DSMII in September 2003.  The Veteran does not contend that the disease first manifested during or within one year of active service.  

Given that the Veteran has a current disability of DSMII, the required element of a current disease or disability has been met.  See Shedden, 381 F.3d at 1167.  However, in general, a veteran seeking disability benefits must establish not only the existence of a disease, but also an etiological connection between his military service and the disease. 38 C.F.R. §§ 3.310(a)-(b) (2016).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's DMII is not warranted.

Presumption of Exposure to Designated Herbicide Agents

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

In Gray v. McDonald, 27 Vet. App. 31 (2015), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's determination that deep water harbors were not inland waterways failed to indicate whether VA had made a fact-based assessment of the probability of exposure in harbors from aerial spraying.  Rather, the Court opined that VA had based its designation of Da Nang Harbor on geographical characteristics exclusively, specifically through depth and through ease of access.  VA's designation of Da Nang Harbor did not consider the critical issue of whether actual spraying of herbicide agents occurred there.  In light of this consideration, the Court ordered VA to reevaluate its definition of inland waterways.  The Court mandated that VA exercise fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of herbicide exposure.

VA currently defines inland waterways as fresh water rivers, streams, and canals, and similar waterways.  As these waterways are distinct from ocean waters and their respective coastal features, service on these waterways is service in the Republic of Vietnam.  Specifically, VA considers inland waterways to end at their mouth or junction to other offshore water features.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to the influence of regular tides.  This definition includes salty and brackish waters situated between rivers and the open ocean.  See Veterans Benefits Manual, M21-1, Part IV, subpart ii.1.H.2.a, b (Nov. 21, 2016).  Based upon a chart of the region in the claims file and these defining characteristics, the Gulf of Tonkin, which is bordered by the Coast of North Vietnam, the coast of China, and the South China Sea, does not qualify as an inland waterway, rather as offshore water or "Blue" water.

The Board notes that VA maintains a list of naval vessels for which evidence has been obtained to show ship operations in the inland waters of Vietnam during the specified periods when a presumption of exposure to the designated herbicide agents is available. The most recent posting on a VA internet site, updated in March 2017, shows that the USS Sacramento (AOE-1) did not venture into any of the Republic of Vietnam's inland waterway between January 9, 1962 and May 7, 1975.  The list identifies the USS Sacramento as a fast combat support ship that regularly sent helicopters ashore to Da Nang for mail pick-up from March to August 1970. See https://vaww.compensation.pension.km.va.gov (last visited June 29, 2017).  

The Board notes that the Veteran's DD 214 and extant personnel records are silent as to service in the Republic of Vietnam. See February 2013 Formal Finding.  The Veteran does not contend that he visited the Republic of Vietnam at any time.  

The January 1969 to March 1971 chronology of the command history of the USS Sacramento described the movements of the ship.  The chronology only included one entry for the "Coast of Vietnam" on March 7, 1969.  This entry noted that the ship "was underway for operating area; Coast of Vietnam." See USS Sacramento Memorandum from Naval History and Heritage Command; see also February 2016 Department of Navy letter and attachments submitted by the Veteran.

In October 2003, the National Personnel Records Center (NPRC) determined that the USS Sacramento was in the official waters of the Republic of Vietnam.  The determination did not characterize these waters as either inland waterways or offshore waters.  As discussed above, the VA list of naval vessels does specify that the ship sent helicopters ashore to Da Nang for mail pick-up from March to August 1970.

In a January 2010 VA treatment record, the examiner reported that the Veteran was on a "cargo boat in Vietnam" and that it was possible that the Veteran was exposed to Agent Orange.  While the examiner took note of the Veteran's diagnosis of DMII; he provided no rationale for possible exposure to Agent Orange.  The examiner expressed no knowledge of the size or nature of the ship, its operations, or the Veteran's duties.  

In March 2010, the Veteran's sister and brothers submitted lay statements which, in pertinent part, stated that the Veteran's parents were not diabetic and that they had seen a VA medical record in which an examiner stated that it is possible that the Veteran was exposed to Agent Orange in Vietnam.  The Veteran's siblings also echoed the Veteran's theory concerning the USS Sacramento's distillation system, as discussed below,

A review of the USS Sacramento's deck logs from March 25, 1969 to June 1, 1970, in pertinent part, reported that the ship traveled through the Gulf of Tonkin, both independently and alongside or with other vessels, including, among other ships, the USS Bainbridge (DLGN-25), the USS Kitty Hawk (CVA-63) the USS McKean (DD-784), and the USS America (CVA 66).  Throughout this entire period, the USS Sacramento remained in the Gulf of Tonkin, never docking and never entering the territorial waters of the Republic of Vietnam. See September National Archives and Records Administration Letter and Attachments.

In March 2010, the Veteran submitted a redacted November 2009 Board decision, the facts of which are distinguishable from the Veteran's case.  In the redacted case, the Veteran was stationed on a ship in the waters of the Republic of Vietnam.

The Veteran has offered several theories by which he was exposed to Agent Orange while serving on the USS Sacramento.  He contends that each of these theories warrant the presumption of exposure to designated herbicide agents.

He testified that he served on the USS Sacramento and the ship went so close to shore in the Gulf of Tonkin that he could see land. See March 2015 Hearing Transcript, p. 7.  As mentioned above, the Gulf of Tonkin is bordered by the Coast of North Vietnam, the coast of China, and the South China Sea-none of its borders meet the Republic of Vietnam.  The Board notes that there is no evidence that Agent Orange was used in North Vietnam or the Gulf of Tonkin.  Moreover, the Board notes that the legal presumption of Agent Orange exposure does not include the Gulf of Tonkin or, for that matter, even the inland waterways of North Vietnam.  Therefore, the Veterans' Benefits Administration's Compensation Service can provide no evidence to support a claim of Agent Orange exposure in the Gulf of Tonkin. See December 2016 Administrative Decision.

The Veteran has also stated that Agent Orange was used in Da Nang Harbor, where he became exposed to the herbicide through wind, tides, and water run-off into the coastal waters of the Republic of Vietnam. Specifically, the Veteran claimed that this run-off adversely affected the USS Sacramento's water distillation process.  While, according to the Veteran, the distillation process removed salt from the water, it did not remove Agent Orange, thus contaminating the ship's drinking, cooking, and bathing water. See September 2009 Statement in Support of Claim.  The Veteran also testified that the Sacramento's helicopter became "contaminated" when it was sent over Da Nang, spreading contamination throughout the ship upon landing. See March 2015 Hearing Transcript, p. 7.  The Board places very low probative weight on these contentions because the deck logs and ship histories do not mention any visitations to the harbors of South Vietnam including Da Nang.  

The Board has carefully considered the Veteran's lay statements and theories of exposure.  The Board acknowledges that as a lay witness, the Veteran is competent to report his medical history and symptoms. See Layno v. Brown, 6 Vet. App. 465, 369-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining chemical dissolution rates, wind velocities, and wave dynamics, processes involving in-depth scientific knowledge is beyond the scope of lay observation. See id.  Thus a determination as to the distillation process and remote possibilities of herbicide presence is not susceptible of lay opinion and requires highly specialized technical and scientific training. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  Moreover, the Veteran's ship operated distant from the coast of South Vietnam, and that the Veteran was actually exposed to designated agents clinging to a helicopter is entirely speculative.  

The Board finds that the Veteran was not exposed to herbicide agents directly or presumptively.  In short, the Veteran's assertion that his DMII was caused by herbicide exposure while in service is inconsistent with other more probative evidence of record. See Caluza v. Brown, 7 Vet. App. 498, 511(1995).  In this regard, the Board finds that the USS Sacramento's deck log and ship histories as cited in the December 2016 Administrative Decision the most persuasive evidence in this matter.  Taken as a whole, this evidence indicates that the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2016) for the presumption of exposure to designated herbicide agents have not been met.  

The Board also notes that there is no evidence of record which would warrant service connection on a direct basis.  As stated above, the Veteran's STRs are silent as to any in-service complaints of, treatment for, or diagnosis of DSMII and his separation examination did not indicate any such disability.  Without an in-service incurrence, direct service connection cannot be granted.  Furthermore, no evidence of record indicates that the Veteran's DMII manifested to a compensable degree within one year after the Veteran was separated from service or through a "continuity of symptomology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331
(Fed. Cir. 2013).

Accordingly, the weight of evidence is against a finding that the Veteran had actual exposure to designated herbicide agents.  The Veteran's ship operated significant distances from any inland or harbor waters of South Vietnam and his assertions of a biologically significant exposure from distilled water and presence near helicopters are speculative, not technically competent, and warrant low probative weight. 
Absent actual exposure to the designated herbicide agents, the weight of evidence is against a finding that the current Veteran's DMII disability can be presumed to be incurred in service or was caused or aggravated by service.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5.107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Entitlement to service connection for diabetes mellitus, type II (DMII), to include as associated with herbicides, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


